Citation Nr: 1415242	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  08-13 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.   Entitlement to service connection for loss of memory.  

2.  Entitlement to service connection for a neuropsychiatric condition, claimed as nervous condition. 

3.   Entitlement to higher initial ratings for service-connected peripheral neuropathy of the right upper extremity, rated as noncompensable prior to August 16, 2010, 10 percent disabling from August 16, 2010, to November 29, 2012, and 20 percent disabling since November 29, 2012. 

4.  Entitlement to higher initial ratings for service-connected peripheral neuropathy of the left upper extremity, rated as noncompensable prior to August 16, 2010, 10 percent disabling from August 16, 2010, to November 29, 2012, and 20 percent disabling since November 29, 2012.

5.  Entitlement to higher initial ratings for service-connected peripheral neuropathy of the right lower extremity, rated as noncompensable prior to August 16, 2010, 10 percent disabling from August 16, 2010, to November 29, 2012, and 20 percent disabling since November 29, 2012.

6.  Entitlement to higher initial ratings for service-connected peripheral neuropathy of the left lower extremity, rated as noncompensable prior to August 16, 2010, 10 percent disabling from August 16, 2010, to November 29, 2012, and 20 percent disabling since November 29, 2012.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from September 1963 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) from June 2007 and September 2008 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The June 2007 rating decision denied service connection for high blood pressure and loss of vision; while the Veteran filed a substantive appeal on those issues, in May 2009 he withdrew his appeal.  Thus, those issues are not before the Board. 

The September 2008 rating decision granted the Veteran service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity and assigned noncompensable evaluations for all four disabilities effective May 8, 2008.  During the pendency of the appeal an October 2010 Decision Review Officer (DRO) decision granted the Veteran higher ratings of 10 percent for peripheral neuropathy of all four extremities, effective August 16, 2010.  Then a December 2012 rating decision granted the Veteran higher ratings of 20 percent for peripheral neuropathy of all four extremities, effective November 29, 2012.  Inasmuch as higher ratings are available and inasmuch as a claimant is presumed to be maximum available benefit for a given disability, the claim for higher ratings, as reflected on the title page, remains viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The December 2012 supplemental statement of the case (SSOC) listed the issues of entitlement to a higher rating for diabetes mellitus and a higher rating for cerebrovascular accident as being on appeal; while the Veteran filed a notice of disagreement (NOD) in October 2007 on the June 2007 rating decision and a statement of the case (SOC) was issued in April 2008 the Veteran did not file a substantive appeal on those issues.  Thus, they are not before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for loss of memory and a neuropsychiatric condition are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From May 8, 2008, to November 29, 2012, the Veteran's peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity are manifested by mild incomplete paralysis; however, there is no evidence that any of the extremities are manifested by moderate incomplete paralysis.

2.  Since November 29, 2012, the Veteran's peripheral neuropathy of the right upper extremity and left upper extremity are both  manifested by mild incomplete paralysis and there is no evidence that they are manifested by moderate incomplete paralysis. 

3.  Since November 29, 2012,  the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity are both manifested by no more than moderate incomplete paralysis of the sciatic nerve.  

4.  Since November 29, 2012,  the Veteran's peripheral neuropathy of the right lower extremity and left lower extremity are both  manifested by no more than moderate incomplete paralysis of the femoral nerve.  


CONCLUSIONS OF LAW

1.  Prior to August 16, 2010, the criteria for an initial rating of 10 percent, but not higher, for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799-8515 (2013).

2.  For the period from August 16, 2010, to November 29, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799-8515 (2013).

3.  Since November 29, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8512, 8514, 8515, 8516 (2013).

4.  Prior to August 16, 2010, the criteria for an initial rating of 10 percent, but not higher, for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799-8515 (2013).

5.  For the period from August 16, 2010, to November 29, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799-8515 (2013).

6.  Since November 29, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8512, 8514, 8515, 8516 (2013).

7.  Prior to August 16, 2010, the criteria for an initial rating of 10 percent, but not higher, for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799-8720 (2013).

8.  For the period from August 16, 2010, to November 29, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799-8720 (2013).

9.  Since November 29, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity affecting the sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799, 8520, 8720 (2013).

10.  Since November 29, 2012, the criteria for a separate rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity affecting the femoral nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2013).

11.  Prior to August 16, 2010, the criteria for an initial rating of 10 percent, but not higher, for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799-8720 (2013).

12.  For the period from August 16, 2010, to November 29, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799-8720 (2013).

13.  Since November 29, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity affecting the sciatic nerve have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8799, 8520, 8720 (2013).

14.  Since November 29, 2012, the criteria for a separate rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity affecting the femoral nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.120, 4.123, 4.124, 4.124a, Diagnostic Code 8526 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

Relevant to the Veteran's claims herein decided, the Board finds that VA has satisfied its duty to notify under the VCAA.  An August 2008 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his peripheral neuropathy of the bilateral upper and lower extremities from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claims for service connection for bilateral upper and lower extremities were granted and initial ratings were assigned in the September 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a)  notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   The Board notes that the August 2008 letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  Furthermore, the Veteran has not identified any additional, relevant records that have not been requested or obtained.  

Additionally, as pertinent to the Veteran's claims for higher initial ratings for neuropathy of all the extremities, he was afforded VA examinations in June 2008, August 2010, April 2011, May 2011, and November 2012.  Neither the Veteran nor his representative has alleged that such is inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected peripheral neuropathy.  The Board finds that these VA examinations are adequate since the medical findings are stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims herein decided.




 II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The September 2008 rating decision granted the Veteran service connection for peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity and assigned noncompensable evaluations for all four disabilities effective May 8, 2008.  During the pendency of the appeal, an October 2010 DRO decision granted the Veteran higher ratings of 10 percent for peripheral neuropathy of all four extremities, effective August 16, 2010.  Then a December 2012 rating decision granted the Veteran higher ratings of 20 percent for peripheral neuropathy of all four extremities, effective November 29, 2012.

The Board notes that for the peripheral neuropathy of the right and left upper extremities, the Veteran was assigned noncompensable ratings and 10 percent evaluations under Diagnostic Codes 8799-8515 and his 20 percent disability rating was assigned under Diagnostic Codes 8515-8514.  For the peripheral neuropathy of the right and left lower extremities, the Veteran was assigned noncompensable ratings and 10 percent disability ratings under Diagnostic Codes 8799-8720 and a 20 percent disability rating under Diagnostic Codes 8720-8520.  
The relevant diagnostic criteria are listed below; at the outset, the Board notes that Diagnostic Code 8799 represents an unlisted disability requiring rating by analogy to one of the disorders rated under 38 C.F.R. § 4.71.  See 38 C.F.R. § 4.27.

Diagnostic Code 8512 provides ratings for paralysis of the lower radicular group of nerves; mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the lower radicular group, with all intrinsic muscles of hand, and some or all of flexors of wrist and fingers, paralyzed (substantial loss of use of hand), is rated 70 percent disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8514 provides ratings for paralysis of the musculospiral nerve (also known as the radial nerve); mild incomplete paralysis is rated 20 percent disabling on the major side and 20 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the radial nerve, with drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; cannot extend hand at wrist, extend proximal phalanges of fingers,  extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

A Note to Diagnostic Code 8514 provides that lesions involving only "dissociation of extensor communis digitorum" and "paralysis below the extensor communis digitorum" will not exceed the moderate rating under Diagnostic Code 8514.

Diagnostic Code 8515 provides ratings for paralysis of the median nerve; mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 50 percent disabling on the major side and 40 percent on the minor side.  Complete paralysis of the median nerve, with the hand inclined to the ulnar side, the index and middle fingers more extended than normally, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of index finger and feeble flexion of middle finger, cannot make a fist, index and middle fingers remain extended; cannot flex distal phalanx of thumb, defective opposition and abduction of the thumb at right angles to palm; flexion of wrist weakened; and pain with trophic disturbances, is rated 70 percent disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8516 provides ratings for paralysis of the ulnar nerve; mild incomplete paralysis is rated 10 percent disabling on the major side and 10 percent on the minor side; moderate incomplete paralysis is rated 30 percent disabling on the major side and 20 percent on the minor side; and severe incomplete paralysis is rated 40 percent disabling on the major side and 30 percent on the minor side.  Complete paralysis of the ulnar nerve, the "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers, cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, is rated 60 percent disabling on the major side and 50 percent on the minor side.  

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve and Diagnostic Code 8720 provides ratings for neuralgia of the sciatic nerve.  They both use the same diagnostic criteria; mild incomplete neuralgia is rated as 10 percent disabling; moderate incomplete neuralgia is rated as 20 percent disabling; moderately severe incomplete neuralgia is rated as 40 percent disabling; and severe incomplete neuralgia, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

Diagnostic Code 8526 provides that mild incomplete paralysis of the femoral nerve.  Mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; and severe incomplete paralysis is rated as 30 percent disabling.  Complete paralysis of the femoral nerve, paralysis of the quadriceps extensor muscles, is rated 40 percent disabling.  

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2013).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis.  38 C.F.R. § 4.124 (2013). 

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2013).

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.  

At the Veteran's June 2008 VA peripheral nerve examination he reported that the onset of his peripheral neuropathy was two months prior and that he began experiencing numbness and tingling in his feet and hands with occasional hand swelling; symptoms were present all of the time but were worse at night.  The Veteran was diagnosed with mild or early neuropathy of the bilateral upper and lower extremities secondary to diabetes mellitus.  While his peripheral neuropathy had moderate effects on his usual daily activities in reference to chores, shopping, exercise, sports, recreation, and traveling it only had mild effect on bathing and dressing and no effects on toileting and grooming.   Paralysis and neuritis were absent but neuralgia was present. 

The Veteran was afforded a VA examination in August 2010 and he reported bilateral hand and leg numbness and muscle weakness.  He was diagnosed with decreased pain/pinprick and light touch for peripheral nerves of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity; it was also noted that he had normal vibration and normal position sense and no dysesthesias.  He had normal muscle tone and no muscle atrophy, no imbalance or tremor, no evidence of fasciculations; he did have mild gait ataxia.  It was noted that paralysis and neuralgia were absent but neuritis was present and he had nerve dysfunction.  He also had decreased strength in all extremities and pain.  The effects on his activities of daily living were mild for recreation, traveling, feeding, and toileting; moderate for chores, shopping, bathing, dressing, and grooming; and he was prevented from exercise and sports.  Paralysis and neuralgia were absent but neuritis was present. 

A September 2010 private electrodiagnostic examination diagnosed the Veteran with mild sensory peripheral neuropathy. 

The Veteran was afforded a VA examination in April 2011 and was diagnosed with decreased pain/pinprick in all four extremities; he was also found to be normal for vibration, position sense, and light touch.  He did not have dysthesias for any of the four extremities. 

In May 2011 the Veteran was afforded a VA Brain and Spinal Cord Examination and it was noted that the Veteran had a history of weakness in the bilateral lower extremities and a history of numbness in the bilateral hands and tingling.  His peripheral nerves for the right and left upper extremities were noted to be decreased for vibration, pain/pinprick, and light touch but normal for position sense; all at the distal extremity.  The Veteran's right and left lower extremity peripheral nerves were noted to have decreased vibration, position sense, and light touch and pain/pinprick was absent; all at the distal extremity.  

At the Veteran's November 2012 VA examination he did not have constant pain, intermittent pain, or paresthesias and/or dysesthesias in any of the four extremities; he also did not have numbness in the bilateral upper extremities but did have mild numbness in the bilateral lower extremities.  He had decreased light touch in his bilateral hand/fingers and bilateral foot/toes, decreased position sense in bilateral lower extremities, and decreased vibration sensation in bilateral lower extremities.  He had no muscle atrophy but he did have tropic changes attributable to diabetic peripheral neuropathy manifested by decreased hair over feet.  For the right upper extremity and left upper extremity he was diagnosed with mild incomplete paralysis of the radial nerve, median nerve, and ulnar nerve.  For the Veteran's lower extremities he had moderate incomplete paralysis of the sciatic nerve and femoral nerve.

Bilateral Upper Extremities

As noted above, prior to August 16, 2010, the Veteran is in receipt of noncompensable disability ratings for both the right upper extremity and left upper extremity under Diagnostic Codes 8799-8515.  From August 16, 2010, to November 29, 2012, the Veteran is in receipt of 10 percent disability ratings for both the right upper extremity and left upper extremity under Diagnostic Codes 8799-8515.  Since November 29, 2012, the Veteran is in receipt of 20 percent disability ratings for both the right upper extremity and left upper extremity under Diagnostic Codes 8514-8515.  

In order for the Veteran to warrant a higher rating prior to August 16, 2010, there needs to be evidence of mild neuropathy and from August 16, 2010, to November 29, 2012, there needs to be evidence of moderate neuropathy to warrant a higher rating.  The Board finds that by granting the Veteran the benefit of the doubt, his peripheral neuropathy of the right upper extremity and his peripheral neuropathy of the left upper extremity both warrant 10 percent disability ratings, but not higher, prior to November 29, 2012; however there is no evidence that since November 29, 2012, that he warrants ratings in excess of 20 percent.  

At the June 2008 VA examination and September 2010 VA examination he was diagnosed with mild neuropathy of the bilateral upper extremities.  At the August 2010 VA examination the severity of his neuropathy was not addressed in the terms of mild or moderate but it was noted that there was decreased pain/pinprick and light touch for peripheral nerves of the right and left upper extremities; it was also noted that he had normal vibration and normal position sense and no dysesthesias.  He had normal muscle tone and no muscle atrophy, no imbalance or tremor, and no evidence of fasciculations.  It was noted that paralysis and neuralgia were absent but neuritis was present and he had nerve dysfunction.  Thus, the Board finds that this is indicative of mild neuropathy.  In addition these are the same manifestations described at the April 2011 VA examination.  At the May 2011 VA Examination, it was noted that the Veteran had a history of numbness in the bilateral hands and tingling.  His peripheral nerves for the right and left upper extremities were noted to be decreased for vibration, pain/pinprick, and light touch but normal for position sense; all at the distal extremity.  Therefore, the Board finds that the evidence indicates that prior to November 29, 2012, the Veteran's neuropathy of the bilateral upper extremities is manifested as mild neuropathy and not manifested as moderate neuropathy.  Therefore, a higher initial rating is warranted from the date of claim to August 16, 2010, but a higher rating is not warranted from August 16, 2010, to November 29, 2012. 

The Board notes that since November 29, 2012, the Veteran's 20 percent disability rating was assigned under Diagnostic Code 8514 and not the previous Diagnostic Code 8515.  Diagnostic Code 8514 deals with the radial nerve and a 20 percent disability rating is warranted for mild incomplete paralysis while the original diagnostic criteria of Diagnostic Code 8515 deals with the medial nerve.  At the November 29, 2012, VA examination all three nerves (median, radial, and ulnar) were noted to be manifested by incomplete paralysis.  The Board finds that the combined nerve injuries should be rated by reference to the major involvement, or if sufficient in extent, consider radicular group ratings.  See 38 C.F.R. § 4.124a, Note.  In this case, the medical evidence reflects that multiple nerves in the lower radicular group are involved in the Veteran's service-connected peripheral neuropathy disability.   In addition, the November 2012 VA examination report did not distinguish between the symptomatology of the median, radial, and ulnar nerves; this examination report is the first time that the specific nerves were mentioned.  Moreover, the medial, radial, and ulnar nerves work together to make up the nerves and functioning of the hand.  Therefore, the Board finds that the appropriate diagnostic criteria is Diagnostic Code 8512, which considers all nerves of the lower radicular group.  The Board notes that one diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In addition, since all of the nerves have been described as mild in severity and not as moderate in severity, a higher rating than 20 percent is not warranted. 
  
In sum, the Board finds that the Veteran's neuropathy of the bilateral upper extremities is manifested by mild neuropathy and therefore warrants a 10 percent disability rating prior to November 29, 2012.  Additionally, the Board finds that since November 29, 2012, the Veteran's neuropathy of the lower radicular group of the nerves is manifested by mild paralysis and therefore, a rating higher than 20 percent is not warranted. 



Bilateral Lower Extremities

As noted above, prior to August 16, 2010, the Veteran is in receipt of noncompensable disability ratings for both the right lower extremity and left lower extremity under Diagnostic Codes 8799-8720.  From August 16, 2010, to November 29, 2012, the Veteran is in receipt of 10 disability ratings for both the right lower extremity and left lower extremity under Diagnostic Codes 8799-8720.  Since November 29, 2012, the Veteran is in receipt of 20 percent disability ratings for both the right lower extremity and left lower extremity under Diagnostic Codes 8720-8520. 

In order for the Veteran to warrant a higher rating prior to August 16, 2010, there needs to be evidence of mild neuropathy and from August 16, 2010, to November 29, 2012, there needs to be evidence of moderate neuropathy to warrant a higher rating.  Since November 29, 2012, there needs to be evidence of moderately severe or severe neuropathy to warrant a higher rating.  The Board finds that by granting the Veteran the benefit of the doubt, his peripheral neuropathy of the right lower extremity and his peripheral neuropathy of the left lower extremity both warrant 10 percent disability ratings, but not higher, prior to November 29, 2012.  The Board also finds that since November 29, 2012, the Veteran does not warrant higher ratings in excess of 20 percent for his sciatic nerve, but the Board finds that the Veteran does warrant separate ratings of 20 percent for each lower extremity for the femoral nerve.  

At the June 2008 VA examination and September 2010 VA examination he was diagnosed with mild neuropathy of the bilateral lower extremities.  At the August 2010 VA examination the severity of his neuropathy was not addressed in the terms of mild or moderate but it was noted that there was decreased pain/pinprick and light touch for peripheral nerves of the right and left lower extremities; it was also noted that he had normal vibration and normal position sense and no dysesthesias.  He had normal muscle tone and no muscle atrophy, no imbalance or tremor, and no evidence of fasciculations.  It was noted that paralysis and neuralgia were absent but neuritis was present and he had nerve dysfunction.  Thus, the Board finds that this is indicative of mild neuropathy.  In addition these are the same manifestations described at the April 2011 VA examination.  At the May 2011 VA Examination, it was noted that the Veteran had a history of weakness in the lower extremities.  His right and left lower extremity peripheral nerves were noted to have decreased vibration, position sense, and light touch and pain/pinprick was absent; all at the distal extremity.  Therefore, the Board finds that prior to November 29, 2012, the Veteran's neuropathy of the bilateral lower extremities is manifested as mild neuropathy and not manifested as moderate.  Therefore, a higher initial rating of 10 percent is warranted from the date of claim to August 16, 2010, but a higher rating is not warranted from August 16, 2010, to November 29, 2012. 

Since November 29, 2012, the Veteran is in receipt of a 20 percent disability rating under Diagnostic Codes 8720-8520; the Board notes that this is for the sciatic nerve and deals with paralysis (8520) and neuralgia (8720) of that nerve.  The subjective complaints and physical findings are related to the same nerve and the evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14.  Therefore, the Veteran will only have one disability rating assigned for his sciatic nerve.  In this situation, it was specifically stated at the November 2012 VA examination that the Veteran's neuropathy of the sciatic nerve was manifested by moderate incomplete paralysis and therefore, there is no evidence of moderate severity.  Thus, the Board finds that a rating in excess of 20 percent is not warranted.  

While the Board finds that since November 29, 2012, a rating higher than 20 percent is not warranted for either the sciatic nerve of the right lower extremity or the left lower extremity the Board does find that separate ratings of 20 percent for the femoral nerve of the right lower extremity and left lower extremity are warranted.  At the November 2012 VA examination it was noted that the Veteran's femoral nerve was manifested as moderate in severity.  While the Veteran's subjective complaints and physical findings are similar regarding both sets of nerves, the fact remains that the femoral and sciatic nerves affect different parts of the lower extremities.  Specifically, as noted in Diagnostic Code 8520, the sciatic nerve involves the foot and knee while, as indicated in Diagnostic Code 8526, the femoral nerve involves the quadriceps.  In this regard, it is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). Therefore, the Board finds that separate ratings are warranted.  However, there is no evidence of severe incomplete paralysis, and thus, only a 20 percent disability rating is warranted for both the right lower extremity and left lower extremity.  

In sum, the Board finds that prior to November 29, 2012, a rating of 10 percent, but not higher, is warranted for the Veteran's right lower extremity and left lower extremity.  The Board also finds that since November 29, 2012, the Veteran's sciatic nerve does not warrant a rating higher than 20 percent but separate ratings of 20 percent for the femoral nerve of both the right lower extremity and left lower extremity are warranted. 


Other Considerations

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.   

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating. Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities with the established criteria found in the rating schedule. The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Board finds that the Veteran's assigned ratings contemplate his functional limitations caused by his peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities.  There are no additional symptoms of his peripheral neuropathy of the bilateral upper extremities and bilateral lower extremities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, at the June 2008 VA examination it was noted that the Veteran retired in 1992 because the yacht company he worked for was sold and he did not seek another job because he had savings.  At the August 2010 VA examination it was noted that the Veteran retired in 1991 from being a boat captain because of physical and psychiatric problems; the specific medical cause was cerebrovascular accident and the specific psychiatric problem was depression.   At the May 2011 VA examination it was noted that the Veteran was currently employed part-time as a public transportation driver.  The November 2012 VA examiner stated that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.   Therefore, the Board finds that the Veteran's symptomatology for his peripheral neuropathy has been contemplated by the current assigned disability ratings.   Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 


ORDER

Prior to August 16, 2010, the criteria for an initial rating of 10 percent, but not higher, for peripheral neuropathy of the right upper extremity is granted, subject to the legal authority governing the payment of compensation benefits.

From August 16, 2010, to November 29, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity is denied. 

Since November 29, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right upper extremity is denied.

Prior to August 16, 2010, the criteria for an initial rating of 10 percent, but not higher, for peripheral neuropathy of the left upper extremity is granted, subject to the legal authority governing the payment of compensation benefits.

From August 16, 2010, to November 29, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity is denied.

Since November 29, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left upper extremity is denied.

Prior to August 16, 2010, the criteria for an initial rating of 10 percent, but not higher, for peripheral neuropathy of the right lower extremity is granted, subject to the legal authority governing the payment of compensation benefits.

From August 16, 2010, to November 29, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is denied.

Since November 29, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity affecting the sciatic nerve is denied.

Since November 29, 2012, the criteria for a separate rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity affecting the femoral nerve is granted, subject to the legal authority governing the payment of compensation benefits.

Prior to August 16, 2010, the criteria for an initial rating of 10 percent, but not higher, for peripheral neuropathy of the left lower extremity is granted, subject to the legal authority governing the payment of compensation benefits.

From August 16, 2010, to November 29, 2012, the criteria for a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied.

Since November 29, 2012, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity affecting the sciatic nerve is denied.

Since November 29, 2012, the criteria for a separate rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity affecting the femoral nerve is granted, subject to the legal authority governing the payment of compensation benefits.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran was originally denied service connection for a neuropsychiatric condition, claimed as nervous condition, because there was no evidence of a neuropsychiatric condition at the June 2007 VA examination.  However, the Veteran's VA treatment records reflect a June 2007 note that he had the symptom of memory changes for neuropsychiatry and in September 2010 it was noted under neuropsychiatry that he had depression/aggressiveness.  Thus, the Board finds that the Veteran's claims of entitlement to service connection for  a neuropsychiatric condition and loss of memory should be remanded in order for the Veteran to be afforded a VA examination; the VA examiner should determine if the Veteran has a current diagnosis of a neuropsychiatric condition, to include a nervous condition, and a diagnosis of loss of memory.  If the Veteran is diagnosed with a neuropsychiatric condition the VA examiner should state if any loss of memory is a symptom of his neuropsychiatric condition or is a separate diagnosis.  

Accordingly, the case is REMANDED for the following action:

1.   The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his neuropsychiatric condition and loss of memory.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After obtaining all outstanding treatment records, the Veteran should be afforded an appropriate VA examination so as to determine the nature and etiology of his neuropsychiatric condition and loss of memory.  The entire claims file must be made available to the examiner and the examination report should include discussion of the Veteran's medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

(A) The examiner should determine if the Veteran has a current diagnosis of a neuropsychiatric condition, a nervous condition, and/or loss of memory.

(B) For each currently diagnosed disorder, the examiner should offer an opinion as to whether such are at least as likely as not related to the Veteran's military service. 

(C) If the Veteran is diagnosed with a neuropsychiatric condition, the VA examiner should state if any loss of memory is a symptom of his neuropsychiatric condition or is a separate diagnosis.  

Any opinions expressed must be accompanied by a complete rationale.    

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


